                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


TEENA DEJESUS                                                        PLAINTIFF


VS.                         No. 4:21-cv-00358 DPM/PSH


ANDREW M. SAUL,
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION1                                           DEFENDANT



                                     ORDER



      The application to proceed in forma pauperis is granted. (Docket entry no. 1).

The applicant may proceed without prepayment of fees and costs or the necessity of

giving security therefor.

      IT IS SO ORDERED this 6th day of May, 2021.



                                 ____________________________________
                                 UNITED STATES MAGISTRATE JUDGE




    The Clerk is directed to show the defendant to be Andrew M. Saul,
      1

Commissioner of Social Security Administration.
